DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 5-6, 8-9, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mafune et al. (US 2008/0283165), Kurokawa (JP 11-227415, see machine translation) (of record), and Inoue et al. (JP 2013-116606, see machine translation). 

Regarding claim 1, Mafune discloses a method for manufacturing a tire, the method comprising: a base layer forming step of helically wrapping a first conductive strip rubber around an outer circumferential surface of a belt (i.e. conductive case main body) to form a base layer (Figs. 6-8: 11) ([0041], [0101]); and a rubber layer forming step of helically wrapping strip rubber (Figs. 6-8: 15) around the base layer (Figs. 6-8: 11) to form a plurality of rubber layers that are layered on the base layer in a tire radial direction (Figs. 6-8), the rubber layer forming step including: a non-conductive strip rubber wrapping step of wrapping a second non-conductive strip rubber (Figs. 6-8: 15A) around the base layer (Figs. 6-8: 11); and a conductive strip rubber wrapping step of wrapping pieces of a second conductive strip rubber (Figs. 6-8: 15B) by one around in each of the plurality of the rubber layers at a predetermined position in a tire width direction (Figs. 6-8). 
Mafune further discloses that the base layer comprises conductive rubber ([0041]). However, Mafune does not expressly recite that the first conductive strip rubber includes a first non-conductive rubber having a rectangular cross section and a first conductive rubber covering an entire surface of the first non-conductive rubber. 
Kurokawa teaches a pneumatic tire capable of ensuring antistatic until the end of traveling without impairing the original characteristics of the silica-rich tread such as wear resistance and fuel efficiency ([0009]), as well as providing a method for easily and surely manufacturing the pneumatic tire ([0009]), wherein a rubber strip, at least on the surface, has a conductive rubber layer (Figs. 2-3: 2) for antistatic ([0012], [0015], [0026]). Kurokawa teaches that silica rich rubber (i.e. non-conductive) in a tread has better wear resistance and fuel efficiency ([0001]), while a conductive outer layer ensures antistatic properties ([0001]). While Kurokawa teaches providing the tread with this structure, rather than just a base layer of the tread, one of ordinary skill in the art before the effective filing date of the claimed invention would have found the same benefits of the Kurokawa applicable to the base layer of the tread disclosed by Mafune, especially because Mafune teaches providing a continuous conductive path from the tread ground contact surface, through the tread, to the base layer, and then to the belt layer (Fig. 6) ([0043]). Mafune discloses a conductive path from the base layer to the tread ground contact surface (Figs. 6-8), and that the base layer comprises conductive rubber ([0041]), and Kurokawa teaches that a non-conductive rubber has better wear resistance and fuel efficiency ([0001]), while a conductive outer layer ensures antistatic properties ([0001]). In the event the tread wears down from use to the base layer (i.e. the base layer becomes the new tread ground contact surface due to wear), better wear resistance and fuel efficiency, as well as antistatic properties, of the base layer are desirable as well. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Mafune in order to provide that a first conductive strip rubber of the base layer includes a first non-conductive rubber having a rectangular cross section and a first conductive rubber covering an entire surface of the first non-conductive rubber so as to provide a tread having wear resistance and fuel efficiency as well as  ensuring antistatic until the end of traveling without impairing the original characteristics of the base layer of the tread, as taught by Kurokawa.
However, modified Mafune does not expressly recite that the second conductive strip rubber includes the second non-conductive strip rubber and a second conductive rubber superposed on the second non-conductive strip rubber, in such manner that the pieces of the second conductive strip rubber overlapped on each other in the tire radial direction and forms a conductive portion reaching up to a tire surface.
Inoue teaches a method for manufacturing a tire, the method comprising: a base layer forming step of helically wrapping around an outer circumferential surface of a conductive case main body to form a base layer (Figs. 1, 3, 6: 11) ([0009], [0020]-[0021], [0042]); and a rubber layer forming step of helically wrapping strip rubber (Fig. 6: 20) around the base layer (Fig. 6: 11) to form a plurality of rubber layers that are layered on the base layer in a tire radial direction, the rubber layer forming step including: a non-conductive strip rubber wrapping step of wrapping a second non-conductive strip rubber (Fig. 6: 21) around the base layer (Fig. 6: 11); and a conductive strip rubber wrapping step of wrapping pieces of a second conductive strip rubber (Fig. 6: 22) by one around in each of the plurality of the rubber layers at a predetermined position in a tire width direction (Fig. 2: 13b), the second conductive strip rubber (Fig. 5: 22) including the second non-conductive strip rubber (Fig. 5: 21) and a second conductive rubber (Fig. 5: 22) superposed on the second non-conductive strip rubber (Fig. 5: 21), in such manner that the pieces of the second conductive strip rubber are overlapped on each other in the tire radial direction and forms a conductive portion reaching up to a tire surface (Figs. 1-3, 6). In this case, since the cap portion can be formed by winding the rubber ribbon once, the forming efficiency is improved ([0044]). In other words, the second conductive strip rubber including the second non-conductive strip rubber and a second conductive rubber superposed on the second non-conductive strip improves forming efficiency. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Mafune in order to provide that the second conductive strip rubber includes the second non-conductive strip rubber and a second conductive rubber superposed on the second non-conductive strip rubber, in such manner that the pieces of the second conductive strip rubber overlapped on each other in the tire radial direction and forms a conductive portion reaching up to a tire surface, so as to improve forming efficiency, as taught by Inoue. 

Regarding claim 2, Inoue further teaches that operations may be stopped as needed when extruding the conductive rubber portions ([0040]). One of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at the very least find obvious, that the method may include a step of temporarily stopping supply of the second non-conductive strip rubber between the non-conductive strip rubber wrapping step and the conductive strip rubber wrapping step.

Regarding claims 5-6, Mafune further discloses that various shapes may be employed for the cross-sectional shape of the rubber tape (i.e. the second non-conductive strip rubber). Case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. See MPEP 2144.04. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Mafune in order to provide that a cross-sectional shape of the second non-conductive strip rubber is triangular.
Moreover, Inoue further teaches that a cross-sectional shape of the second non-conductive strip rubber is triangular (Fig. 5: 21), but also that other shapes may be used ([0040]), and that the second conductive rubber (Fig. 5: 22) covers the triangular bottom surface in a cross section of the second non-conductive strip rubber (Fig. 5: 21) and a region adjacent to the bottom surface (Fig. 5), and the second conductive strip rubber (Fig. 5: 22; Fig. 6: 13) is wrapped around so that positions in a tire width direction of the second conductive rubber are alternately displaced in each layer of the plurality of rubber layers (Fig. 6).

Regarding claims 8-9 and 11, Mafune further discloses that the conductive portion (Figs. 6-8: 15B, 41B) is formed in a tread portion (Figs. 6-8: 2).

Regarding claim 17, Mafune further discloses that the predetermined position is set in a central portion of the rubber layers in the tire width direction (Fig. 6). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-6, 8-9, 11, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 
On pages 7-9 of the Remarks, Applicant argues that “the disclosure of Kurokawa clarifies that a skilled artisan would not consider the technical effects of the antistatic protection without the conductive rubber layer 2 extending from the front surface to the bottom surface as illustrated in FIGS. 2-3 of Kurokawa.” The examiner respectfully disagrees. 
As discussed in the detailed rejection above, Mafune discloses a conductive path from the base layer to the tread ground contact surface (Figs. 6-8), and that the base layer comprises conductive rubber ([0041]). Kurokawa teaches that a non-conductive rubber has better wear resistance and fuel efficiency ([0001]), while a conductive outer layer ensures antistatic properties ([0001]). In the event the tread wears down from use to the base layer (i.e. the base layer becomes the new tread ground contact surface due to wear), better wear resistance and fuel efficiency, as well as antistatic properties, of the base layer are also desirable. Thus, the modified base layer of Mafune is still conductive, but in a manner that also is advantageous after use and wear of the tire. 
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner refers to the detailed rejection and response above as to the advantages of Kurokawa as applied to Mafune. In particular, the modification of Mafune in view of Kurokawa which results in a base layer that has better wear resistance and fuel efficiency, as well as antistatic properties, in the event of tread wear down to the base layer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749